FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     July 21, 2022

                                  No. 04-22-00322-CR

                                Jonathan David FLOYD,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 11, Bexar County, Texas
                                 Trial Court No. 619928
                       Honorable Timothy Johnson, Judge Presiding


                                    ORDER
      The Appellant’s Motion to Extend Time to file Appellant's Brief is hereby GRANTED.
The Appellant's brief is due September 19, 2022.


                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2022.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court